Title: From John Adams to Samuel Miller, 11 May 1811
From: Adams, John
To: Miller, Samuel



Reverend and dear Sir
Quincy May 11 1811

Your kind Letter of the Sixth of this Month is this day received with great Pleasure. I thank you, Sir for the Facts relative to your Ancestors, and Shall be obliged to you for any others that you may please to communicate to me. I may possibly furnish you hereafter with Some Information concerning your Uncle Joseph Miller: but this is mere conjecture at present. I escorted to the Tomb in the Course of this Week, the Remains of Ebenezer Miller Esqr of this Town, who died at the age of Eighty–one. He was the Son of Ebenezer Miller D.D. formerly the Episcopal Clergyman of this Town, who was a Brother of Col. Steven Miller of the neighbouring Town of Milton. This Family I have known from my youth Up and I know that Joseph Miller and John Miller have been common Names among Them.—Surely these circumstances are Sufficient to excite the curiosity of an Antiquarian, at least to inquire whether this Family is not the Family of your Uncle Joseph. If this Imagination is altogether chimerical, you can no doubt determine it, at once.
your Politeness enquires whether I do not bear Some Relation to the Family of Bass? and what that Relation is? My Grandfather Joseph Adams married Hannah Bass but whether a Daughter or grand daughter of Deacon Samuel Bass who married an Alden, I am not able, at present to determine, one or the other She certainly was. This Joseph Adams by Hannah Bass had Eight Children, of whom five Sons and three Daughters. My Father was the Second Son. The oldest Son, The Reverend Joseph Adams, Minister of Newington in New Hampshire who died in 1783 was born in 1688, The Year of the Revolution in England. The Marriage of his Father and Mother was probably in 1686 or 7. Deacon Samuel Bass who married an Alden died in 1683, at Eighty four Years of age. It is not probable that he left a Daughter, young enough to have Eight Children, and after that to die young, as my Grandmother did. I conclude therefore that She must have been a Grand Daughter of Bass and Alden. The Records of Marriages, Births, Baptisms and Deaths, which ought to have been kept with Precision, and which have been kept in this Town and Church with tolerable Regularity, I presume might be Searched with Success, to determine most of this. Facts and Dates: but I have given my Self very little concern upon these Subjects. Indeed I have observed that it is not till extream old age that People commonly begin to think much about their original and their ancestors. Thus it often happens, when it is too late, and when all are dead who could give authentic Information, Men and Women become intemperately anxious and inquisitive, about such Subjects.
I wish to know, Sir whether Dr Miller of New York, The Physician, who is so much associated in Medical Investigations with Dr Mitchel is your Brother?
It is not without pleasure, nor without pride, that I am able to trace any connection of consanguinity, between two gentleman you the men who have done so much honour to the Religion Litterature and Science of America, and your affectionate Friend

John Adams